 
 
I 
108th CONGRESS
2d Session
H. R. 5258 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Cummings introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide that the Secretary of Education may give preference, in the distribution of certain grants under the Individuals with Disabilities Education Act, to local educational agencies and public or private nonprofit organizations that provide training to regular education personnel to meet the needs of children with disabilities. 
 
 
1.Short titleThis Act may be cited as the Teacher Training Expansion Act of 2004.  
2.Preferences allowed in distribution of certain grantsSection 673(g)(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1473(g)(3)) is amended— 
(1)at the end of subparagraph (A) by striking and; 
(2)at the end of subparagraph (B) by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C)give preference to local educational agencies and public or private nonprofit organizations that provide training to regular education personnel to meet the needs of children with disabilities in integrated settings and provide training to regular education personnel to work in collaboration with special education personnel in integrated settings..  
 
